Citation Nr: 0937103	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to 
March 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2005 and March 2007 rating decisions. 

It is noted that the Veteran testified about ringing in his 
ears, and he referenced a claim for hearing loss 
(sensorineural/tinnitus-ringing of both ears) in January 
2009.  It is noted that hearing loss and tinnitus are 
considered to be separate disabilities; and, while the 
Veteran has pursued his claim for hearing loss, until January 
2009 it does not appear that the Veteran had filed a claim 
for tinnitus.  As such, a claim of entitlement to service 
connection for tinnitus is referred to the RO for appropriate 
action.

The issues of a left knee disability and service connection 
for diabetes mellitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for hearing loss was previously denied by an unappealed July 
2005 rating decision.

2.  The evidence of record submitted since July 2005 fails to 
provide support for the contention that the Veteran has 
hearing loss as a result of his time in military service.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision which denied service 
connection for hearing loss is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.302 (2008).

2.  Criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5014, 5260, 5261 (2008)

3.  Criteria for a 10 percent rating for instability of the 
right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
hearing loss was denied by July 2005 rating decision which is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim for service connection for hearing loss 
was initially denied by a July 2005 rating decision, which 
found that there was no diagnosis of hearing loss either 
during service or since separation from service.  The Veteran 
did not appeal.

At the time of this rating decision, the evidence of record 
included service treatment records that failed to show 
hearing loss (by audiometric testing) for VA purposes at 
separation.  The Veteran denied any hearing loss in February 
1972 and no hearing loss was noted at any time during 
service.

In July 2008, the Veteran testified at a hearing before the 
Board that his hearing had been getting worse over the past 
six years, he stated that he was having difficulty hearing 
people.  The Veteran indicated that when he was in the 
service he was part of a gun crew, working as a shell loader.  
The Veteran reported noticing ringing and popping in his ears 
while in service, but he stated that it had gotten worse more 
recently.  The Veteran reported having his hearing evaluated 
at VA approximately eight years earlier where he was 
allegedly told that he needed a hearing aid.  The Veteran 
indicated that he was considering getting a hearing aid on 
his own.  

The Veteran also submitted statements from two friends who 
had known him for between 7 and 10 years, and who stated that 
in the past 3 years the Veteran's hearing had gotten worse.

The evidence of record when the Veteran's claim was 
previously denied showed that the Veteran did not have 
hearing loss at separation from service; and failed to show 
any post-service diagnosis of hearing loss.  Since then the 
Veteran has testified that his hearing acuity has 
deteriorated, particularly in the past five years, and he 
submitted two buddy statements indicating that his hearing 
had worsened in the past three years.  However, these 
statements, while presumed credible for the purpose of 
reopening, fail to show that any hearing loss that might be 
present was the result of the Veteran's time in service.  
Additionally, lay testimony is not considered competent to 
diagnose a medical disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, neither the Veteran 
nor his friends may competently state that the Veteran has a 
hearing loss for VA purposes, as this is based on audiometric 
testing.

The Veteran's representative argued that the Veteran had 
several ear problems in service, such as otitis media; and 
therefore a VA examination should be provided.  However, the 
service treatment records showing these in-service ear 
problems were of record at the time the Veteran's claim was 
previously denied; and, therefore, they fail to provide a 
basis for reopening the Veteran's claim. 

At the end of the day, the Veteran has not introduced any 
evidence since his prior final denial that can be considered 
both new and material, or that could objectively considered 
as evidence that would raise a reasonable possibility of 
substantiating his claim; as even if he does have hearing 
loss, he testified that it began many years after service, 
and no evidence has been introduced relating any hearing loss 
to the Veteran's time in service.

Accordingly, the Veteran's claim is not reopened.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran testified at a hearing before the Board that he 
wore a brace on his right knee to provide stability.  He 
indicated that his right knee was painful all the time, but 
it did not swell.  The Veteran stated that he had difficulty 
with stairs.  He reported that he had been told that he 
should have surgery on his right knee several years earlier.

The Veteran's right knee is currently rated at 10 percent 
based on arthritis in the knee under 38 C.F.R. § 4.71a, DC 
5014.  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, DC 5003.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The diagnostic codes that focus on limitation of 
motion of the knee are Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  
During the course of his appeal, the Veteran has undergone 
several VA examinations to evaluate the range of motion in 
his right knee.  

In May 2005, the Veteran demonstrated active range of motion 
from 0-90 degrees, which was reduced to 0-70 degrees on 
repetitive motion.  It was noted that the Veteran had full 
extension.  The examiner indicated that the Veteran walked 
around the medical center with an okay gait and no limping.  
No unusual shoe wear was noted. 

In May 2007, the Veteran demonstrated range of motion from 0-
90 degrees with pain beginning at 60 degrees.  Repetitive 
motion reduced motion to 0-60 degrees; and it was noted that 
pain was the main factor in reducing range of motion.

With regards to the Veteran's activities of daily living, the 
examiner indicated that his knees did not impact feeding, 
bathing, dressing, toileting, or grooming, it had only a mild 
effect on recreation and traveling, a moderate impact on 
chores, shopping, and exercise, and it generally prevented 
sports.

As such, the Veteran has consistently demonstrated range of 
motion (including both flexion and extension) in his right 
knee which greatly exceeded the limitation of motion 
necessary for a 10 percent rating; and therefore a rating in 
excess of the 10 percent that is already assigned for 
arthritis is not warranted.

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, while it was recognized that the 
Veteran had pain associated with his right knee; the Veteran 
still demonstrated pain free motion from 0-60 degrees in May 
2007.  It was also noted that repetitive motion decreased the 
Veteran's range of motion (primarily because of additional 
pain), but the Veteran was still able to produce range of 
motion from 0-70 after repetitive motion in 2005.  As such, 
while functional limitation is present with respect to the 
Veteran's right knee, the evidence fails to show that it is 
sufficiently limiting to warrant a rating in excess of the 10 
percent that is currently assigned.

While the Veteran's right knee is currently rated based on 
arthritis in the knee, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The VA Office of General Counsel has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a Veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also x-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).

As such, consideration must be given to whether the Veteran 
has any instability in his right knee.  Under 38 C.F.R. 
§ 4.71a, DC 5257, a rating is provided when there is either 
recurrent subluxation or lateral instability, with 10, 20, 
and 30 percent ratings assigned, depending on whether the 
instability or subluxation is slight, moderate or severe 
respectively.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

At his hearing before the Board, the Veteran testified that 
his right knee would buckle and that he wore a brace on his 
right knee to prevent this; the Veteran stated that with the 
brace, the right knee was fairly stable.

In May 2005, the Veteran underwent a VA examination at which 
the examiner indicated that there had not been any episodes 
of dislocation or recurrent subluxation.  However, the 
examiner indicated that instability was positive (with regard 
to the question of whether there was objective evidence of 
instability); although, on testing, the examiner found that 
the medial and lateral collateral ligaments and the anterior 
and posterior cruciate ligaments were normal.

At a second VA examination in May 2007, it was noted that 
there was giving way in the right knee, although no 
instability, dislocation or locking.

VA treatment records from February 2008 indicate that the 
Veteran sought treatment for an increased frequency of his 
knee buckling, which he noted was greater on the left.  The 
orthopedic surgeon indicated that the Veteran had positive 
buckling of his left knee and frequent episodes of 
subluxation in the left knee.  Knee braces were noted to help 
avoid the buckling.  The doctor found moderately severe 
valgus instability in the left knee and recommended a total 
knee replacement on the left knee only.

As such, it is clear that the Veteran has some instability in 
his right knee.  He testified that he must wear a brace to 
avoid buckling, and instability is a symptom that a lay 
person such as the Veteran is competent to testify to, since 
a lay person is competent to report observable symptomatology 
of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  Furthermore, "instability" was noted 
in a 2005 medical record and "giving way" was noted in a 
2007 medical record.  

However, while there does appear to be right knee 
instability, the evidence fails to show that the instability 
should be described as "moderate."  At his treatment 
session in February 2005, the Veteran himself indicated that 
the instability was greater in his left knee (which then 
required surgery), and the orthopedic surgeon did not note 
any right knee instability.  Similarly, while there was 
instability noted at the Veteran's VA examination in 2005, 
objective testing found all the Veteran's ligaments to be 
normal.  Nevertheless, as the evidence demonstrates the 
presence of slight instability of the right knee, an 
additional 10 percent rating is assigned for the Veteran's 
right knee disability, and to that extent the Veteran's claim 
is granted.

In reaching this conclusion, the Board has considered whether 
an extraschedular rating is warranted.  The Court of Appeals 
for Veterans Claims (Court) has held that the determination 
of whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is a three-step inquiry, the 
responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thune v. Peake, 22 Vet. 
App. 111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This means that initially there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran's right 
knee disability causes some impairment.  However, the medical 
evidence fails to show anything unique or unusual about his 
right knee disability that would render the schedular 
criteria inadequate.  The Veteran's main right knee symptoms 
involve painful motion and instability, each of which is 
specifically accounted for in the rating criteria.  As such, 
an extraschedular rating is not warranted.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

With regard to the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for hearing loss, the duty to notify was 
satisfied by a letter in October 2006 which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above, as well as specifically informing him 
of what "new" and "material" meant in the context of his 
claim, and the reason that his claim had previously been 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the issue of the Veteran's right knee, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in May 2005 that informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also informed how disability ratings and effective dates are 
formulated on several occasions throughout the course of his 
appeal, such as in an October 2006 letter.

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
right knee disability had worsened.  He was asked to submit 
evidence of the impact that his worsened condition had on his 
employment and daily life.  Additionally, the Veteran's 
employment has been discussed throughout his claims file, 
such as at his VA examination in 2005 and 2007, and the 
impact of the Veteran's right knee disability on his 
activities of daily living was discussed at his 2005 VA 
examination. 

The diagnostic codes pertaining to the knee were also 
provided in statements of the case in September 2005 and 
January 2006, as well as in a May 2008 letter.

Although the notice letters were not sent before the initial 
RO decision in these matters (as this occurred prior to the 
enactment of the VCAA), the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case, issued most 
recently in July 2007, after the notice was provided.  
Additionally, the Veteran's representative presented 
arguments regarding knee ratings in January 2009 in which he 
demonstrated a firm knowledge of the rating criteria for 
evaluating knee disabilities; and the Veteran gave testimony 
regarding both limitation of motion and instability at a 
hearing before the Board in 2008.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA and private treatment records have 
been obtained.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran testified at a 
hearing before the Board.  

For the reasons discussed above, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to service connection 
for hearing loss is not reopened and this appeal is denied.  

A rating in excess of 10 percent for arthritis of the right 
knee is denied.

A 10 percent rating for instability of the right knee is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Veteran testified that he had a left knee replacement in 
July 2008 at the Medical City Hospital in Ortigas.  While 
some of the records from the surgery have been obtained, the 
Veteran's left knee has not been evaluated since the surgery 
and subsequent rehabilitation.  Additionally, the Veteran 
indicated that following his knee surgery, he underwent two 
months of physical therapy at San Juan De Dios Hospital in 
Manila.  As such, these records should be obtained and then 
an examination provided to determine the current condition of 
the Veteran's left knee.

Additionally, in a March 2007 rating decision, the Veteran 
was denied service connection for diabetes mellitus.  He 
promptly filed a timely notice of disagreement; however, to 
date, a statement of the case has not been issued.  To appeal 
a RO rating decision to the Board, certain procedural steps 
must be followed to grant the Board jurisdiction to review 
the case.  First, once a rating decision issues, the Veteran 
or his or her representative must file a timely notice of 
disagreement; so long as the issues being appealed are clear, 
the AOJ by law must then issue a statement of the case; 
finally, to convey jurisdiction to hear the case on the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

It is noted that in a September 2007 statement of the case, 
the RO noted that adjudication of the Veteran's claim was 
potentially impacted by the Haas v. Nicholson litigation, and 
that action was being delayed pending guidance on these 
issues.  However, while the Haas litigation has now 
concluded, the notice of disagreement is still pending.  It 
is therefore proper to remand this claim because the 
appellant has not been provided a statement of the case on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 
2008 to the present.

2.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of his 
service-connected left knee disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  

The examiner should conduct any tests 
he/she deems appropriate, and should 
expressly determine in degrees the range 
of motion in the Veteran's left knee.  

The examination report should fully 
describe any pain, weakness, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  

The examiner should also indicate 
whether, and to what extent, the Veteran 
has any instability in his left knee.  
The examiner should set forth a complete 
rationale for all conclusions in a 
legible report.

3.  The RO should consider the issue of 
whether service connection is warranted 
for diabetes mellitus; if the benefits 
sought cannot be granted, the RO should 
issue a statement of the case in 
accordance with applicable law and 
regulations.  The Veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

4.  Thereafter, readjudicate the 
Veteran's claim for an increased rating 
of the left knee (arthritis and 
instability).  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


